DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

Priority
This application is claiming the benefit of prior-filed application No. 11/483167 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications were copending, the benefit claim to the prior-filed application is proper.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the later-filed application was filed on 03/14/2011 before: (A) the patenting of the prior application on the 03/22/2011 issue date.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Ulvr, reg. no. 57696, on 12/31/2021.
The claims from the request for continued examination filed on 09/29/2021 are entered. The claims are further amended as follows: 

1. (Currently amended) A method comprising:
receiving map data at a mobile device, comprising receiving the map data from a public server of a public network having a network database which includes the map data, wherein the map data comprises, for one or more selectable map elements, map element identifiers, geographical coordinates, a zoom parameter for rendering [[the]] a location of the one or more selectable map elements, and one or more file identifiers;
causing a region of a map having at least one of the one or more selectable map elements to be displayed in a display of the mobile device in accordance with the map data and selectable map element information, wherein at least one other one of the one or more selectable map elements is located outside the region of the map, the at least one other one of the one or more selectable map elements being displayed by an off-map indicator pointing to a location of the at least one other one of the one or more selectable map elements, the off-map indicator being selectable through a user interface;
responsive to detecting a selection of the off-map indicator, causing the one or more file identifiers for the at least one other one of the one or more selectable map elements to be displayed in the display;
detecting a selection of pac for the at least one other one of the one or more selectable map elements;
sending a request for an electronic file document associated [[to]] with the selected one of the one or more file identifiers one of the one or more file identifiers one of the one or more file identifiers 
receiving file contents information corresponding to the request for the electronic file document; and
displaying at least a portion of the electronic file document in the display.

11. (Currently amended) A mobile communication device, comprising:
a user interface which includes a display; a radio frequency (RF) transceiver; 
one or more processors coupled to the user interface and the RF transceiver; the one or more processors being configured to:
receive map data via the RF transceiver, comprising receiving the map data from a public server of a public network having a network database which includes the map data, wherein the map data comprises, for one or more selectable map elements, map element identifiers, geographical coordinates, a zoom parameter for rendering [[the]] a location of the one or more selectable map elements, and one or more file identifiers;
cause a region of a map having at least one of the one or more selectable map elements to be displayed in the display in accordance with the map data and selectable map element at least one other one of the one or more selectable map elements, the off-map indicator being selectable through the user interface;
responsive to detecting, via the user interface, a selection of the off-map indicator, cause the one or more file identifiers for the at least one other one of the one or more selectable map elements 
detect a selection of one of the one or more file identifiers for the at least one other one of the one or more selectable map elements;
send a request for an electronic file document associated [[to]] with the selected one of the one or more file identifiers one of the one or more file identifiers one of the one or more file identifiers 
receive, via the RF transceiver, file contents information corresponding to the request for the electronic file document; and
cause at least a portion of the electronic file document to be displayed in the display.

20. (Currently amended) A computer program product, comprising:
a non-transitory computer readable medium;
computer instructions stored in the non-transitory computer readable medium; and the computer instructions being executable by one or more processors of a mobile communication device for:
receiving map data at the mobile communication device, comprising receiving the map data from a public server of a public network having a network database which includes the map data, wherein the map data comprises, for one or more selectable map elements, map element identifiers, geographical coordinates, a zoom parameter for rendering [[the]] a location of the one or more selectable map elements, and one or more file identifiers;
causing a region of a map having at least one of the one or more selectable map elements to be displayed in a display of the mobile communication device in accordance with the map data and selectable map element information, wherein at least one other one of the one or more selectable map elements is located outside the region of the map, the at least one other one 5US Patent Appln No. 13/047,255PATENTof the one or more selectable map elements being displayed by an off-map indicator pointing to a location of the at least one other one of the one or more selectable map elements, the off-map indicator being selectable through a user interface;
responsive to detecting a selection of the off-map indicator, causing the one or more file identifiers for the at least one other one of the one or more selectable map elements to be displayed in the display;
for the at least one other one of the one or more selectable map elements;
sending a request for an electronic file document associated [[to]] with the selected one of the one or more file identifiers one of the one or more file identifiers one of the one or more file identifiers 
receiving file contents information corresponding to the request for the electronic file document; and
displaying at least a portion of the electronic file document in the display.

Reasons for Allowance
Claims 1-3, 6, 8-9, 11-13, 16, 18-22, and 24-25 (renumbered as claims 1-17) are allowed. 
The following is an examiner’s statement of reasons for allowance.
The Examiner has carefully examined independent claims 1, 11, and 20.  The closest prior art references of record are noted below.
Glassman et al. (US 20080086356 A1) generally teaches receiving map data, displaying map data with map elements, detecting a selection of a map element, displaying a file identifier, detecting a selection of an identifier, requesting document information, and displaying the document information [Figures 12-14B] but does not teach wherein at least one other one of the one or more selectable map elements is located outside the region of the map, the at least one other one of the one or more selectable map elements being displayed by an off-map indicator pointing to a location of the at least one other one of the one or more selectable map elements, the off-map indicator being selectable through a user interface; or sending a request for an electronic file document associated with the selected one of the one or more file identifiers to a private file server of a private network in response to detecting a selection of the one of the one or more file identifiers, the request including the selected one of the one or more file identifiers.
Good et al. (US 20030156124 A1) generally disclose displaying an off-map indicator pointing to a location of a map element located outside a displayed region of a map and receiving selection of an off-map indicator [Figure 7] but 
Salmre et al. (US 20070050129 A1) generally disclose displaying an off-map indicator pointing to a location of a map element located outside a displayed region of a map but does not teach responsive to detecting a selection of the off-map indicator, causing the one or more file identifiers for the at least one other one of the one or more selectable map elements to be displayed in the display; detecting a selection of one of the one or more file identifiers for the at least one other one of the one or more selectable map elements; sending a request for an electronic file document associated to the selected one of the one or more file identifiers to a private file server of a private network in response to detecting a selection of the one of the one or more file identifiers, the request including the selected one of the one or more file identifiers; receiving file contents information corresponding to the request for the electronic file document; and displaying at least a portion of the electronic file document in the display
The art of record, either applied alone or in combination, do not teach the following claimed limitations of independent claim 1, and the substantially similar corresponding limitations of claims 11 and 20: 
wherein at least one other one of the one or more selectable map elements is located outside the region of the map, the at least one other one of the one or more selectable map elements being displayed by an off-map indicator pointing to a location of the at least one other one of the one or more selectable map elements;
responsive to detecting a selection of the off-map indicator, causing the one or more file identifiers for the at least one other one of the one or more selectable map elements to be displayed in the display;
detecting a selection of one of the one or more file identifiers for the at least one other one of the one or more selectable map elements;
sending a request for an electronic file document associated to the selected one of the one or more file identifiers to a private file server of a private network in response to detecting a selection of the one of the one or more file identifiers, the request including the selected one of the one or more file identifiers;
receiving file contents information corresponding to the request for the electronic file document; and
displaying at least a portion of the electronic file document in the display.
The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which define the patentability of the claimed invention.
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145